FILED
                                                                   NOVEMBER 16, 2021
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                          )        No. 37831-4-III
                                              )
                     Respondent,              )
                                              )
              v.                              )        UNPUBLISHED OPINION
                                              )
JERMAINE ADAMS,                               )
                                              )
                     Appellant.               )

       LAWRENCE-BERREY, J. — Jermaine Adams was convicted of possession of a

controlled substance, a felony, and criminal trespass in the second degree, a

misdemeanor. While his appeal was pending, the trial court vacated his felony conviction

but failed to strike one legal financial obligation and reduce another. He appeals these

failures. The State concedes error. We agree and remand for ministerial corrections.

                                          FACTS

       On October 6, 2020, a jury found Jermaine Adams guilty of possession of

methamphetamine and criminal trespass in the second degree. The trial court imposed a

sentence that included a $500 victim assessment fee and a $100 deoxyribonucleic acid

(DNA) collection fee. Adams timely appealed.
No. 37831-4-III
State v. Adams


       While this case was on appeal, our Supreme Court decided State v. Blake,

197 Wn.2d 170, 186, 481 P.3d 521 (2021), holding that Washington’s strict liability

possession of a controlled substance statute was unconstitutional.

       On March 3, 2021, the State and Adams’s trial counsel jointly moved to dismiss

and vacate Adams’s possession of a controlled substance conviction. The Kittitas County

Superior Court granted the motion and entered an order. Relevant to this appeal, the

order states: “Defendant is released from all penalties and disabilities resulting from this

offense. . . . The defendant may be entitled to remission of fines/fees paid in a separate

civil action.” Clerk’s Papers at 117. The order did not specifically note that the DNA

collection fee and victim assessment fee were struck.

       On March 25, 2021, Adams’s appellate counsel submitted a RAP 7.2(e) motion,

asking this court to authorize entry of the already entered order. On March 30, 2021,

Commissioner Landrus granted the motion.

                                        ANALYSIS

       DNA COLLECTION FEE

       Adams contends the DNA collection fee must be struck from his judgment and

sentence because his felony conviction was vacated pursuant to Blake. The State

correctly concedes this issue.


                                              2
No. 37831-4-III
State v. Adams


       The State is statutorily required to collect a DNA sample from every felony

offender and certain misdemeanor offenders. RCW 43.43.754(1). Sentences imposed for

those offenses must include a $100 fee unless the State has previously collected the

offender’s DNA as a result of a prior conviction. RCW 43.43.7541.

       Adams’s conviction for possession of a controlled substance is now void under

Blake. Adams was also convicted of criminal trespass in the second degree, a

misdemeanor. RCW 9A.52.080. Criminal trespass is not one of the listed misdemeanors

requiring DNA collection. See RCW 43.43.754(1)(a)(i)-(xi). Accordingly, Adams is not

required to submit a DNA sample or pay the $100 DNA collection fee.

       VICTIM ASSESSMENT FEE

       Adams contends the $500 victim assessment fee should be amended because his

felony conviction was vacated and only a misdemeanor conviction remains. The State

correctly concedes this issue.

       An offender’s sentence must be authorized by statute. See In re Pers. Restraint of

Goodwin, 146 Wn.2d 861, 869, 50 P.3d 618 (2002). Under RCW 7.68.035(1)(a), the trial

court is authorized to impose a $500 victim assessment fee for all felonies and gross

misdemeanors. Misdemeanors, including criminal trespass in the second degree, result in

the imposition of a $250 fee. Id.


                                            3
No. 37831-4-111
State v. Adams


                                     CONCLUSION

       We remand for the trial court to strike the DNA collection fee and to amend the

victim assessment fee to $250.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                         Lawrence-Berrey,   J.,
                                                                            j
WE CONCUR:




~~,.:r.
Fearing,T.                               Staab, J.




                                            4